DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimuraet al., US Pg. Pub. No. (2020/0034982) referred to hereinafter as Nishimura.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, Nishimura teaches a control apparatus for a vehicle, comprising: a controller configured to change the degree of visibility between an exterior and an interior of the vehicle based on at least one of first information indicating a state of the exterior of the vehicle and second information indicating a state of the interior of the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 2, Nishimura teaches a control apparatus according to claim 1, wherein the first information includes an image of the exterior of the vehicle, and the controller changes the degree of visibility based on a number of persons appearing in the image of the exterior of the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 3, Nishimura teaches a control apparatus according to claim 1, wherein the first information includes position information for the vehicle, and the controller changes the degree of visibility based on a type of an area corresponding to the position information of the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 4, Nishimura teaches a control apparatus according to claim 1, wherein the controller determines a number of viewing persons who view the interior of the vehicle from the exterior and changes the degree of visibility based on the first information (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 5, Nishimura teaches a control apparatus according to claim 4, wherein, in a case in which the number of viewing persons is equal to or greater than a first threshold, the controller enables visibility between the exterior and the interior of the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 6, Nishimura teaches a control apparatus according to claim 4, wherein, in a case in which the number of viewing persons is equal to or less than a second threshold, the controller enables visibility between the exterior and the interior of the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 7, Nishimura teaches a control apparatus according to claim 1, wherein the second information includes an image of the interior of the vehicle, and the controller changes the degree of visibility based on a number of persons appearing in the image of the interior of the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 8, Nishimura teaches a control apparatus according to claim 1, wherein the controller determines a viewing allowance level for viewing the interior of the vehicle from the exterior and changes the degree of visibility based on the second information (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 9, Nishimura teaches a control apparatus according to claim 8, wherein, in a case in which the viewing allowance level is equal to or greater than a third threshold, the controller enables visibility between the exterior and the interior of the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 10, Nishimura teaches a control apparatus according to claim 1, wherein the controller changes the degree of visibility by changing transmittance of a windshield provided to the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).

As per claim 11, Nishimura teaches a control apparatus according to claim 1, wherein the controller changes the degree of visibility by changing a display image of at least one of a display arranged to face outside the vehicle and a display arranged to face inside the vehicle (see at least abstract, summary, Para 12-13, 44, 45, 52, 67, 83).
As per claims 12-20, the limitations of claims 12-20 are similar to the limitations of claims 1-11, therefore they are rejected based on the same rationale. 
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665